
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 85
		IN THE HOUSE OF REPRESENTATIVES
		
			February 10, 2011
			Mr. Payne (for
			 himself, Mr. Fortenberry,
			 Mr. Royce,
			 Mr. Berman,
			 Mr. Carnahan,
			 Mr. Meeks,
			 Ms. Bass of California,
			 Ms. Wilson of Florida,
			 Mr. Capuano,
			 Ms. Lee of California,
			 Mr. Ellison,
			 Mr. Towns,
			 Mr. Davis of Illinois,
			 Ms. Richardson,
			 Mr. Rush, Ms. Eddie Bernice Johnson of Texas,
			 Ms. Woolsey,
			 Mr. Fattah,
			 Ms. Clarke of New York,
			 Ms. Moore,
			 Mr. Watt, Mr. Clyburn, Mr.
			 Lewis of Georgia, Mr.
			 Rangel, Mr. Jackson of
			 Illinois, Mr. Butterfield,
			 Mr. Thompson of Mississippi,
			 Ms. Brown of Florida,
			 Ms. Waters,
			 Mr. Carson of Indiana,
			 Ms. Fudge,
			 Mr. Bishop of Georgia, and
			 Mr. Richmond) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Affairs
		
		RESOLUTION
		Supporting the democratic aspirations of
		  the Ivoirian people and calling on the United States to apply intense
		  diplomatic pressure and provide humanitarian support in response to the
		  political crisis in Côte d’Ivoire.
	
	
		Whereas, on March 4, 2007, Laurent Gbagbo and key
			 political leaders of Côte d’Ivoire signed the Ouagadougou Political Agreement
			 (OPA), a roadmap for the country’s emergence from years of political crisis,
			 which included provisions for free and fair elections as part of the
			 consolidation of democratic processes;
		Whereas, on November 28, 2010, Alassane Ouattara was
			 elected President of Côte d’Ivoire by a margin of 54 to 46 percent through an
			 independent, fair, and transparent electoral process, as prescribed under the
			 OPA;
		Whereas Côte d'Ivoire’s Independent Electoral Commission
			 (IEC) announced the election results and, in accordance with the OPA, the
			 United Nations Secretary-General’s Special Representative independently
			 reviewed the results and certified that Alassane Ouattara won the poll;
		Whereas international observers, including the Carter
			 Center, the European Union, and the African Union, concluded that minor
			 incidents of electoral problems in all parts of the country did not materially
			 affect the results;
		Whereas Côte d'Ivoire’s Constitutional Council, controlled
			 by the incumbent Laurent Gbagbo, overrode those results, and Mr. Gbagbo has
			 refused to peacefully transfer power to President Ouattara;
		Whereas the Economic Community of West African States, the
			 African Union, the European Union, the United States, and the United Nations
			 have all recognized Mr. Ouattara as the winner of the election;
		Whereas, since the election, President Ouattara and parts
			 of his government have been sequestered by Mr. Gbagbo’s forces at the Golf
			 Hotel in the commercial capital Abidjan, while Mr. Gbagbo and his supporters
			 have carried out a vicious campaign of violence and intimidation against large
			 numbers of peaceful Ivoirian citizens and nationals of other African
			 countries;
		Whereas, to date, the United Nations has verified nearly
			 300 deaths resulting from post-election violence, including extrajudicial and
			 summary executions of Ivoirians of mostly civilian supporters of President
			 Ouattara, and there are credible reports of death squads, ethnic targeting,
			 mass rapes, and other human rights violations;
		Whereas Mr. Gbagbo has demanded the departure of United
			 Nations peacekeeping forces, and his security forces and youth militia
			 routinely perpetrate acts of violence and intimidation against United Nations
			 patrols, have prevented a United Nations investigation of alleged mass grave
			 sites, and prevented the delivery of food and basic necessities to the Golf
			 Hotel;
		Whereas Mr. Gbagbo is using the state radio and television
			 services as partisan propaganda machines to incite anti-United Nations and
			 western sentiments, and has routinely exercised censorship, control, and
			 manipulation of the media;
		Whereas, according to the United Nations, an estimated
			 33,000 Ivoirians have fled into neighboring Liberia to date to escape violence
			 or persecution;
		Whereas, to date, Mr. Gbagbo has rebuffed mediation
			 efforts by the African Union and the Economic Community of West African States,
			 and both regional bodies have suspended Côte d'Ivoire’s membership, pending
			 President Ouattara’s effective assumption of power;
		Whereas the United States, European Union, Switzerland,
			 and other governments have imposed travel and financial sanctions on Mr. Gbagbo
			 and many key members of his regime, and the West African Monetary Union has
			 taken steps to ensure President Ouattara gains full control of state
			 resources;
		Whereas the World Bank and IMF have suspended their
			 activities in Côte d’Ivoire, including a $575,000,000 post-conflict economic
			 reconstruction program;
		Whereas the political instability in Côte
			 d’Ivoire has serious political, economic, and security implications for its
			 citizens, and for the entire region;
		Whereas with 17 upcoming elections in
			 Africa in 2011, Mr. Gbagbo is sending a concerning message to those who may
			 seek to undermine the democratic will of Africa’s citizens, participatory
			 governance, and the peaceful transfer of state power on the continent;
			 and
		Whereas the United States has a strong interest in
			 promoting democracy and peace in Côte d’Ivoire and across all of Africa: Now,
			 therefore, be it
		
	
		That the House of
			 Representatives—
			(1)supports the
			 democratic aspirations of the Ivoirian people;
			(2)strongly condemns any attempt to circumvent
			 the will of the people of Côte d’Ivoire, the majority of whom voted on November
			 29, 2010, to elect Alassane Ouattara as their president;
			(3)calls on Laurent
			 Gbagbo to respect the will of the Ivoirian people by peacefully handing over
			 power to President Alassane Ouattara;
			(4)calls for an
			 immediate end to acts of violence, human rights abuses, the intimidation of
			 United Nations troops, and the hindrance of United Nations access to
			 investigate alleged violations of international human rights and humanitarian
			 law;
			(5)asserts that Mr.
			 Gbagbo and his military and paramilitary forces will be held accountable for
			 any human rights crimes and abuses that they perpetrate against Ivoirians and
			 nationals of other African nations residing in Côte d’Ivoire;
			(6)calls on the United States Government and
			 international community to continue to provide support for the ongoing efforts
			 of the Economic Community of West African States and the African Union to
			 resolve the crisis, and calls for continued United Nations Security Council
			 action to ensure that the democratic process is upheld, that international
			 human rights and humanitarian law are upheld, and that there is accountability
			 for violations thereof;
			(7)supports the
			 application of smart, targeted sanctions against Mr. Gbagbo and his key
			 supporters by the United States Government and international community in order
			 to send a clear message that impunity will not be tolerated;
			(8)supports the Economic Community of West
			 African States and the African Union’s aggressive steps to put further
			 financial strain on Mr. Gbagbo’s regime, including any and all actions to
			 ensure that the Central Bank of West African States (BCEAO) of the West African
			 Economic and Monetary Union (UEMOA) restricts Mr. Gbagbo’s government access to
			 state funds, and to ensure that BCEAO and all of its national branches abide by
			 the UEMOA Council of Ministers' decision recognizing Alassane Ouattara as the
			 legitimately elected President of Côte d'Ivoire by giving him authority over
			 UEMOA-related activities and all Ivoirian BCEAO transactions; and
			(9)calls on the
			 United States Government and other responsible nations to coordinate the
			 delivery of humanitarian assistance within Côte d’Ivoire and to neighboring
			 countries hosting Ivoirian refugees, as necessary and appropriate.
			
